Summit App. Nos. 25980 and 26182, 2012-Ohio-5155. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 6 of the court of appeals’ entry filed December 19, 2012:
“Whether Section 1335.05 of the Ohio Revised Code prohibits a party from raising as a defense that the parties to a contract involving an interest in land orally agreed to modify the terms of their agreement.”
Pfeifer and French, JJ., dissent.
The conflict case is Nicolazakes v. Deryk Babrield Tangeman Irrvocable Trust, 10th Dist. No. 00AP-7, 2000 WL 1877521 (Dec. 26, 2000).
Sua sponte, cause consolidated with 2013-0203, FirstMerit Bank, N.A. v. Inks, Summit App. No. 26182, 2012-Ohio-5155.